Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/24/2022.  Claims 4-5 have been canceled.  Claims 1 and 6 have been amended.    

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues Choi (US 2016/0312074) “does not describe removing the pressure-sensitive adhesive layer from the porous metal body after curing the curable composition.”  See Response filed 6/24/2022, page 4.  Examiner agrees.  However, the claim does not specify the layer from which from what the pressure sensitive adhesive layer is removed and thus the claim does not mandate the removing is from the porous metal body, but only recites generally “removing.”  Since the removal surface is not specified, Examiner submits a removal step of the PSA from any surface satisfies the claim.  As previously recited, it is clear the PSA is removed from this release liner prior to using the fabricated structure (See page 6, paragraph [0045] and Fig. 3, and note the curing will have already occur prior to removal since the curing forms the completed PSA structure following coated as previously described).  As argued in the previous rejection, this is a step of removing the PSA after curing as claimed.
Applicant argues that metal coated foam cannot be considered a metal porous body because a metal porous body must have metal as a main component, i.e. at least 55% by weight, and metal-coated foams do not qualify.  Examiner respectfully disagrees.  Firstly, Examiner submits there is no reason the metal in a metal coated foam could not make up at least 55% by weight of the foam, especially since metal is much denser than polymer (note copper and nickel are about 6.5 times as dense as PET and thus even if a foam were 80% by volume polymer, it would still satisfy the instant definition of “metal porous body” set out in the instant specification).  A porous polymer foam with large surface area would easily have over 20% metal by volume after metallization, and certainly such an amount of metal is within the scope of the invention.  Secondly, it is clear the metal/conductive material is the essential material in the porous substrate while the polymer material is not and although such a conductive porous substrates may merely be a metallized polymer foam, it also would have been clearly understood it could have been a conductive metal foams.  This is because the porous material is described as a “conductive porous substrate.”  Thus, although Choi indicates it need not necessarily be made of all conductive material, it is certainly clear that it certainly could have been all conductive or at least at least 20% by volume conductive metal in any porous material, since this clearly would have made a porous conductive substrate as required.  At the very least, it is clear there is no reason provided to only utilize porous substrates or foams with more than 45% by weight polymer, i.e. 80% by volume, since more polymer would have only inhibited the conductivity of the porous substrate, which is specifically designed to be conductive.  Thus, at the very least, a foam made of at least 55% conductive metal by weight is rendered obvious by Choi.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0312074).
Regarding Claims 1-3, 8, 9, 12, and 13, Choi et al. teaches providing a metal porous body [18] (See page 2, paragraph [0019] and page 3, paragraph [0022], teaching porous conductive structures that may be metal or metallized with conductive metals such as copper, said structure including foam; and note a metallized, i.e. metal coated, foam is reasonably considered a metal foam, and further its clear metal foams would have been suitable as porous conductive structures as desired; at the very least this would have been obvious).  Choi et al. teaches the porous conductive structures are embedded in pressure sensitive adhesive (PSA) such that the adhesive penetrates the pores of the structures, wherein the adhesive may be applied via lamination wherein the porous structure is pressed onto the PSA (See page 3, paragraph [0025]).  Further, the adhesive may be applied on both sides, wherein on one side the PSA is formed on a release liner and then laminated with pressure on the porous structure as described, and on the opposite surface, the adhesive is coated as a curable composition on the porous structure, and then subsequently cured (See page 6, paragraphs [0049]-[0051], wherein the adhesive may coated as a curable composition or laminated, and specifically describing laminating PSA on one side and coating on the opposite side and then drying and curing following the coating; note since each side is supposed to embed approximately half the adhesive, it is implied the laminated PSA layer is about half the thickness of the porous body [18] or at least no more than the thickness of the porous body).
As described above, the laminated PSA may be formed on a release liner [206] that then becomes part of the formed structure, and it is clear the PSA is removed from this release liner prior to using the fabricated structure (See page 6, paragraph [0045] and Fig. 3, and note the curing will have already occur prior to removal since the curing forms the completed PSA structure following coated as previously described).  This is a step of removing the PSA after curing as claimed.
Regarding Claim 7, Examiner submits the porous structure [18] is reasonably considered a sheet (See Figs. 1-3), and it may be 20-50 microns thick (See page 3, paragraph [0022]).
Regarding Claim 11, Choi et al. teaches the curable material may be acrylic (See page 4, paragraphs [0027] and [0032]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to Claim 1, and further in view of Platek et al. (US 4,515,672).
Regarding Claims 10 and 14, Choi et al. teaches the method of Claim 1 as described above. Choi et al. is silent as to any specific porosity of the porous structure, but it would have been apparent that any known porosities for similar porous conductive materials would have predictably been suitable for use as the porous conductive structure in Choi et al.  Further, it is known metal coated foams impregnatable and used for conductive applications may have porosities of 50 to 98 percent (See, for example, Platek et al., col. 1, line 60 to col. 2, line 22, teaching metallized foams that may be impregnated and used for conductive application have porosities of 50-98%).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a copper porous structure with a porosity of around 70-80% because such structures are known to be suitable for impregnation and for conductive application, such as is desired in Choi et al. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no reason provided in the prior art to wash the PSA from the porous body in a process such as is claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/           Primary Examiner, Art Unit 1746